Citation Nr: 0816762	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  00-22 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 4, 1993 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for PTSD, 
currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from July 31, 1997 to April 26, 1998.  He 
also had active duty for training from February to March 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  
 
Procedural history

In a November 1998 decision, the Board granted service 
connection for PTSD.  In a November 1998 RO rating decision 
which implemented the Board's decision, a 
10 percent disability rating was assigned, effective May 4, 
1993.  In February 1999, the veteran filed a timely Notice of 
Disagreement (NOD) with the assignment of the 10 percent 
disability rating and the effective date of the grant of 
service connection.  In August 2000, the RO issued a 
Statement of the Case (SOC) as to the issue of an increased 
rating for PTSD.  The RO did not, however, issue a SOC as to 
the earlier effective date issue.  The veteran perfected an 
appeal as to the increased rating issue.

In a November 2002 rating decision, a 30 percent disability 
rating was assigned for PTSD, effective July 9, 2001.  In a 
July 2004 rating decision, a 50 percent disability rating was 
assigned for PTSD, effective July 9, 2001.  The increased 
rating issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

In June 2007, the Board remanded the increased rating issue 
for further evidentiary development and the earlier effective 
date issue for the issuance of a SOC.  
In November 2007, the RO issued a SOC on the earlier 
effective date issue and continued the previous denial of an 
increased rating in a supplemental statement of the case 
(SSOC).  In December 2007, the veteran perfected an appeal of 
the earlier effective date issue via a VA Form 9.  These 
issues are once again before the Board.

Hearing clarification

In a November 2000, the veteran requested a Travel Board 
hearing at the RO.  In January 2003 and July 2004, the 
veteran requested a hearing to be held in Washington, DC 
before a Veterans Law Judge.  In light of the veteran's 
various requests, the Board wrote to the veteran and 
requested hearing clarification.  In January 2007, the 
veteran withdrew his hearing request.  See 38 C.F.R. 
§ 20.704(e) (2007).  

Issues not on appeal

 In June 2007, the Board granted service connection for 
bilateral arthritis of the hips.  In an October 2007 rating 
decision implementing the June 2007 Board decision, the RO 
assigned a 10 percent disability rating for each hip 
disability effective August 20, 1999.   The veteran has not 
disagreed with the assigned disability ratings or the 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

The Board's June 2007 decision also denied a rating in excess 
of 20 percent for service-connected degenerative changes of 
the lumbosacral spine.

Those issues have therefore been resolved and are not in 
appellate status.  See 38 C.F.R. § 20.1100 (2007).

In a September 2007 statement, the veteran indicated that he 
wanted to appeal a January 2006 rating decision which denied 
service connection for arthritis of the shoulders, neck, 
knees, toes and hands.  The veteran's communication is 
untimely as a NOD.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007).  
This matter is referred to the RO for appropriate action.

In a December 2007 rating decision, a total disability rating 
based on individual unemployability (TDIU) and basic 
eligibility to Dependents' Educational Assistance were 
granted effective December 8, 2002.  In a February 2008 
rating decision, service connection was denied for 
compression fracture of the lumbar spine (L-5 level).  To the 
Board's knowledge, the veteran had not disagreed with any of 
these determinations.  Those issues, too, are not in 
appellate status.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received by VA on August 5, 1985.  In an unappealed 
October 1985 rating decision, the RO denied service 
connection for PTSD.

2.  On May 4, 1993, the RO received a statement from the 
veteran that it interpreted as a request to reopen the 
previously-denied claim for service connection for PTSD.   In 
a November 1998 decision the Board granted service connection 
for PTSD, and in a November 1998 RO rating decision which 
implemented the Board's decision, the RO assigned an 
effective date of May 4, 1993 for the grant of service 
connection.

3.  The medical evidence of record does not reveal that the 
veteran had PTSD prior to May 4, 1993.

4.  The veteran's PTSD is manifested by severe occupational 
and social impairment.  

5.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 4, 1993 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2007).

2.  The criteria for a disability rating of 70 percent for 
the veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for referral for increased disability rating 
for service-connected PTSD on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than the 
currently assigned date of May 4, 1993 for service connection 
for PTSD, and an increased disability rating for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2007, the Board remanded the increased rating claim 
for the RO to obtain additional VA medical records.  In 
October 2007, those records were obtained.  The Board also 
remanded the earlier effective date issue to the RO to 
furnish the veteran with a SOC on that issue.  The veteran 
was provided a SOC on this issue in November 2007, and he 
perfected his appeal as to that issue in December 2007.  The 
RO readjudicated the case in the November 2007 SSOC. 

Therefore, the Board finds that the RO has complied with the 
directives of the June 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
December 2002, June 2003, October 2004, and March 2006, which 
were specifically intended to address the requirements of the 
VCAA.  The various VCAA letters informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  The March 2006 VCAA letter told the veteran of the 
evidence necessary to establish an earlier effective date for 
a disability rating.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.  In the March 
2006 letter, the RO told the veteran that he could identify 
or submit additional evidence regarding his level of 
disability and effective date.

Moreover, in various VCAA letters, the veteran was informed 
that VA would provide a medical examination to make a 
decision on his increased rating claim.  [Eight VA 
examinations were conducted during the period from May 1993 
to February 2006.]

In the December 2002 VCAA letter, the veteran was informed 
that VA would obtain treatment records from VA medical or 
other government facilities and that VA would obtain 
treatment records from private facilities if he completed a 
VA Form 21-4142.  In the June 2003 and October 2004 VCAA 
letters, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the December 2002 VCAA letter, the veteran was informed 
that he should submit evidence relevant to his claim.  In the 
October 2004 VCAA letter, the AMC told the veteran that he 
should submit any evidence in his possession relevant to his 
claims, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
October 6, 2004 letter, page 3.  The March 2006 VCAA letter 
informed the veteran as follows: "If you have any information 
or evidence that you have not previously told us about or 
given to us, and that information concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  See the March 2006 VCAA letter, page 2.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in November 1998, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in November 1998 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the increased rating claim was 
readjudicated in the SSOCs issued during the period from 2004 
to 2007.  Also, the earlier effective date was readjudicated 
in the November 2007 SOC.  Therefore, the essential fairness 
of the adjudication was not affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the four elements of 38 
U.S.C.A. 
§ 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2) and (3) are not at issue.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), in the various VCAA letters.  
Also, the RO specifically addressed elements (4) and (5) in 
the March 2006 letter.

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In the October 2004 VCAA letter, 
the RO told the veteran the following: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the October 4, 2004 VCAA letter, page 3.

In the March 2006 VCAA letter, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in your possession that you may not have sent us; or 
reports of treatment for your condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this case.

In any event, even if the old and current criteria set forth 
in the rating formula for mental disorders are considered 
specific measurements or test results, the essential fairness 
of the adjudication was not affected because the veteran had 
actual knowledge of what was necessary to substantiate his 
claim.  See Sanders, supra.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  In this case, the veteran in January 2001 
submitted a partial copy of the August 2000 SOC that 
contained the old and current rating criteria.  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the October 2004 VCAA letter, the RO told the 
veteran the following as examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the October 4, 2004 VCAA letter, page 3.

In the March 2006 VCAA letter, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in your possession that you may not have sent us; or 
reports of treatment for your condition while attending 
training in the Guard or Reserve.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes service 
medical records, service personnel records, records from 
United States Armed Services Center for Research of Unit 
Records (CRUR), VA and private treatment records, Social 
Security Administration records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.

However, in a March 2007 informal hearing presentation, the 
representative argued that the latest VA examination in 
February 2006 was inadequate for rating purposes because the 
veteran's claims file was unavailable for review by the 
February 2006 VA examiner.  In an April 2008 informal hearing 
presentation, the representative noted the previous 
contentions in the March 2007 informal hearing presentation.  
The representative added that even if the February 2006 VA 
examination was adequate for rating purposes, it is now over 
two years old.  The representative requested a remand for a 
psychiatric examination to be done by two psychiatrists who 
had not previously examined the veteran to determine the 
current level of disability as to the veteran's PTSD.  

Turning first to the representative's contention that the 
February 2006 VA examination is inadequate, the Board finds 
that the mere fact that the veteran's claims file, as such, 
was not reviewed by the February 2006 examiner does not make 
the examination inadequate.  The February 2006 VA examiner in 
fact reviewed the veteran's VA electronic medical records.  
The Board notes that the veteran has been treated for his 
psychiatric symptomatology exclusively by VA since the 1986.  
Thus, the examiner in fact had access to all relevant medical 
records.  The Board therefore finds that a review of the 
veteran's electronic VA medical records provided a sufficient 
history to determine whether his PTSD has worsened, improved, 
or remained static. 

As to whether the February 2006 VA examination is "too 
old", the mere passage of time, alone, is not sufficient to 
trigger a remand for another examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another 
VA examination is not warranted based on the mere passage of 
time].  

The veteran and his spouse made contentions in August 2006 
statements to the effect that that his PTSD has become worse.  
However, VA treatment records show that the veteran's PTSD in 
fact may have improved.  The February 2006 VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 50 
for the veteran's PTSD.  On the other hand, June 2006 and 
July 2007 VA treatment records show GAF scores of 75 and 70, 
respectively.  Therefore, the veteran's assertion of a 
worsening of his PSTD symptomatology is not supported by 
recent medical evidence.  Indeed, the veteran has not pointed 
to any objective evidence of such worsening.  

In short, there has been submitted no competent medical 
evidence by or on behalf of the veteran which suggests that 
his PTSD has become worse in the relatively brief period of 
time since the last evaluation.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's duty to assist is not a license for a 
"fishing expedition"].  Because there is already of record 
competent medical evidence which addresses the veteran's 
disability picture, there is no reasonable basis for ordering 
another examination of the veteran.  

The lengthy history of this issue has been set forth above.  
Remanding at this juncture would accomplish nothing except to 
further delay resolution of this case, which is now almost a 
decade old.  As the Court stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim." 
The Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone. Indeed, a remand under such circumstances would be 
a useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel reputation 
of veterans law".  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).  Therefore, another VA 
examination is not warranted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  As noted in the Introduction section of this 
decision, the veteran has withdrawn his request for a Board 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as the issues on appeal.



1.  Entitlement to an effective date earlier than May 4, 1993 
for the grant of service connection for PTSD.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates -reopened claims

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2007).

However, there is an exception that applies to claims that 
are reopened and granted based on additional service medical 
records that were not of record during previous denials.  See 
38 C.F.R. § 3.156(c), which provides:

 Notwithstanding any other section in this part, at any 
time after VA issues a   decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim . . . . 

Factual background

The Board believes that a brief procedural history will 
assist in an understanding of its analysis of this claim.
 
On August 5, 1985, the veteran filed a claim for service 
connection for PTSD.  In an unappealed October 1985 rating 
decision, service connection was denied for PTSD.  

In May 1986, the veteran filed a claim to reopen service 
connection for PTSD.  
In an unappealed June 1986 determination, the RO denied the 
reopening of a claim for service connection for PTSD.  

On April 28, 1992, the RO received a statement from the 
veteran that it interpreted as a claim to reopen service 
connection for PTSD.  In a December 1992 rating decision, the 
RO denied the reopening of a claim for service connection for 
PTSD.  

On May 4, 1993, the RO received a statement from the veteran 
that it interpreted as another claim to reopen service 
connection for PTSD.  In a July 1993 rating decision, the RO 
denied the reopening of a claim for service connection for 
PTSD.  The veteran perfected an appeal of the denial in the 
July 1993 rating decision.  
In a November 1998 decision the Board granted service 
connection for PTSD.  In a November 1998 RO rating decision 
which implemented the Board's decision, the RO assigned an 
effective date of May 4, 1993 for the grant of service 
connection.  

Analysis

The RO assigned an effective date of May 4, 1993 for the 
grant of service connection for PTSD.  This date was chosen 
because the veteran's claim of that date was ultimately 
granted by the Board, and prior claims of entitlement to 
service connection for PTSD had been finally denied. 

The veteran seeks an earlier effective date.  He in essence 
asserts that the initial date of the claim is August 13, 
1981, the date that he first filed a claim for service 
connection for any disability.  The Board disagrees.  The 
veteran's VA Form 21-526 (application for compensation or 
pension) which was received on August 13, 1981 clearly shows 
that the veteran was only seeking service connection for a 
right leg injury and residuals of a head injury.  While the 
veteran noted that he had been prescribed Valium "to keep my 
nerves and head from pain and depress (sic)", that was in 
the context of the claim for head injury residuals; there is 
no mention of PTSD in that application.  The veteran did not 
indicate that he had PTSD until a claim which was received on 
August 5, 1985.

As noted above, the RO assigned an effective date of May 4, 
1993 because it viewed the veteran's prior claims as having 
been finally denied.  See 38 C.F.R. § 3.400(q),( r).  After 
having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that 38 C.F.R. 
§ 3.156(c) governs this matter.  

Under 38 C.F.R. § 3.156(c), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
The Board's grant of service connection was clearly based in 
part on additional service department records.  Those records 
existed at the time of the initial denial of service 
connection for PTSD in October 1985.  Therefore, the date of 
the PTSD claim is August 5, 1985.

This does not end the Board's inquiry, however.  The 
effective date of the grant of service connection is the date 
of the initial claim (in this case August 5, 1985) or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(r).   The Board must thus consider whether 
entitlement arose after August 5, 1985.  

Although the veteran had been claiming that he had PTSD since 
1985, the medical evidence shows that PTSD was first 
diagnosed during VA treatment in January 1994.  A VA 
examination completed on May 27, 1993 revealed a diagnosis of 
insufficient criteria for PTSD.  Moreover, VA and private 
treatment records prior to May 5, 1993 reflect that the only 
diagnoses were an unspecified anxiety disorder and 
generalized anxiety disorder.  

The only evidence that suggests that the veteran had PTSD 
prior to May 4, 1993 emanates from the veteran.  It is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements concerning when he first 
had PTSD carry no weight of probative value.

The Board additionally observes that there is nothing the any 
of the medical evidence, including recent psychiatric 
reports, which suggests that the veteran's PTSD was 
misdiagnosed prior to January 1994.  Indeed, as will be 
discussed in greater detail below in connection with the 
increased rating claim, recent medical treatment records 
indicate that the veteran still has anxiety disorder, in 
addition to PTSD.  Cf. Hazan v. Gober, 10 Vet. App. 511, 521 
(1997) [in assigning an effective date, the Board must 
consider all of the evidence]. 

In the absence of a diagnosis of PTSD prior to January 1994, 
the medical evidence does not show that entitlement to 
service connection for PTSD arose prior to that date.  
However, since the RO has assigned May 4, 1993 as the 
effective date for service connection the Board will not 
disturb that finding.

Finally, the veteran appears to be raising an argument 
couched in equity in that he contends he has had PTSD since 
his discharge from active service and so he should be 
compensated for the entire period since he first filed a 
claim for service connection in 1981.  As discussed above, 
the initial diagnosis of PTSD did not occur until 1994.  In 
any event, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).    

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for PTSD is no 
earlier than the currently assigned May 4, 1993.  The benefit 
sought on appeal, entitlement to an earlier effective date, 
is accordingly denied.

2.  Entitlement to an increased disability rating for PTSD.

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently assigned a 50 
percent disability rating.  The veteran in a July 2004 
statement indicated that he wants a 70 percent disability 
rating.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

The VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders a number of years ago.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Effective November 7, 1996, all mental disorders are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders".  However, the matter currently on 
appeal is the initial evaluation, which is effective May 4, 
1993.  See Fenderson, supra.  The Board will therefore 
evaluate the veteran's service-connected PTSD under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The Board notes that the veteran was provided with the old 
and amended regulations as to rating mental disorders in the 
August 2000 SOC.  

(i.) The former rating criteria 

Before November 7, 1996, the Schedule for Rating Disabilities 
read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30 %  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

10 %  Less than the criteria for 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

These rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

(ii.)  The current schedular criteria

Under the current criteria, a 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the DSM-IV, p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (2007).

Analysis

Initial matter - the TDIU claim

As noted in the Introduction section of this decision, TDIU 
was granted effective December 8, 2002.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). Thus, the award of TDIU is not 
dispositive of the veteran's increased-rating claim.

Mittleider concerns

In addition to PTSD, the veteran has also been diagnosed as 
having other psychiatric disorders, namely anxiety disorder 
not otherwise specified secondary to combat experience, 
globus hystericus, recurrent major depression, and dysthymia. 

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

While the September 2003, January 2005, and February 2006 VA 
examiners assigned different GAF scores for PTSD and 
dysthymia, the medical records, for the most part, do not 
attempt to differentiate the veteran's psychiatric 
symptomatology between the service-connected PTSD and the 
other psychiatric disorders.  Accordingly, unless otherwise 
noted, the Board will treat all reported psychiatric 
symptomatology as if it is attributable to the veteran's 
service-connected PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's PTSD symptoms warrant the 
assignment of a 70 percent rating under the former criteria 
of Diagnostic Code 9411.  As alluded to above, those criteria 
may be applied prospectively.

The veteran's treating psychiatrist has assigned GAF scores 
of 70 and 75 in 2006 and 2007 for PTSD only.  However, a 
February 2006 VA examiner assigned a GAF score of 45 for the 
veteran's overall impairment, and a GAF score of 50 for PTSD 
alone.  A January 2005 VA examiner assigned a GAF score of 48 
for the veteran's overall impairment, and a GAF score of 50 
for PTSD alone.  Earlier GAF scores for PTSD were also 50.  
GAF scores of in this range are congruent with the criteria 
for a 70 percent rating (severe impairment of the ability to 
establish and maintain effective or favorable relationships 
with people and of the ability to obtain or retain 
employment).

There is also evidence of severe social and industrial 
impairment.  The veteran has not worked full-time since he 
left active duty on April 26, 1998.  A May 1999 private 
psychologist indicated that the veteran had a marked 
restriction of his activities of daily living and 
socialization.  The September 2003 VA examiner noted that the 
veteran tends to socially isolate himself and avoids both 
individual people and any type of large crowds.  The 
September 2003 VA examiner noted that the basis of the GAF 
score of 50 for the veteran's PTSD was serious symptoms, 
marked social limitations, and moderate-to-marked 
occupational limitations.

In short, the Board finds that the former schedular criteria 
for the assignment of a 70 percent rating have been 
satisfied.  This being the case, there is no need to discuss 
the current schedular criteria for 70 percent.

As alluded to above, the veteran appears to be seeking a 70 
percent rating and no more.  The Board will, however, briefly 
address whether a 100 percent rating is   
Warranted under either the current or the former schedular 
criteria.

Neither the veteran's presentation to the Board nor the 
medical records portray the sort of profound psychiatric 
impairment which would warrant the assignment of a 100 
percent rating under the former schedular criteria.  

As to the first criterion for a 100 percent rating, the 
veteran is not in virtual isolation in his community.  
Indeed, he was able to work part-time as a civilian with the 
Army Reserves through December 2002, subsequent reports show 
that he has contact with others.  

With regard to the second criterion for a 100 percent 
disability rating (totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and he 
like), September 2003, January 2004 and February 2006 VA 
examination reports reflect that the veteran's thought 
content was logical and that his thought processes were 
clear.  Various mental status evaluations show that no 
delusions or hallucinations were detected.  

As for the matter of whether the veteran is demonstrably 
unable to obtain or retain employment, he veteran is 
currently unemployed, and TDIU has been granted based in part 
on the service-connected PTSD.  However, the medical and 
other evidence of record does not show that the veteran is 
demonstrably unable to obtain or retain employment because of 
his PTSD alone.  The January 2005 VA examiner stated that the 
veteran's PTSD alone does not prevent him from working.  The 
Board also notes that the veteran was discharged from the 
Army Reserves because of physical disabilities and not his 
PTSD.  

With respect to the current schedular criteria for a 100 
percent rating, there is no objective evidence of gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations.  Various mental 
status evaluations reflect that the veteran's thought content 
was logical, that his thought processes were clear, and that 
no delusions or hallucinations were detected.  In addition, 
the evidence of record indicates that the veteran is not in 
persistent danger of hurting himself or others.  The various 
mental status evaluations show that the veteran has denied 
homicidal ideation and that aggressive demeanor has been 
absent.  There is no indication in the recent record that he 
has attempted suicide.  There is no evidence of any behavior 
which could be described as "grossly inappropriate".  The 
evidence is also not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  Moreover, there is no evidence 
that the veteran is disoriented as to time or place.  The 
various mental status evaluations reveal that the veteran was 
oriented to time and place.  Although the veteran alleges 
that he has a memory impairment that is manifested by 
occasional short-term memory problems, namely misplacing 
items such as his keys, wallet, and glasses, the evidence is 
not consistent with memory loss of close relatives, his own 
occupation, or his own name. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified symptomatology associated with the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a 100 percent rating have been approximated, 
and the veteran has pointed to no such pathology.

In short, a careful review of  the evidence reveals little, 
if any, pathology consistent with the assignment of a 100 
percent rating for PTSD under either the former or current 
schedular criteria.  Accordingly, the Board finds that an 
increased rating of 70 percent is warranted.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in its November 1998 rating decision.  
Staged ratings under Fenderson are therefore for 
consideration.  

The RO has in fact assigned staged ratings for PTSD, with a 
10 percent rating assigned from the date of service 
connection, May 4, 1993,  to July 9, 2001 [with that rating 
discontinued from July 31, 1997 to April 27, 1998, when the 
veteran was service on active duty] and a 50 percent rating 
assigned from July 9, 2001 thereafter.

There does appear to have been an increase of symptoms of the 
PTSD since service connection was awarded.  As noted above, 
the veteran's PTSD is now manifested by severe impairment or 
symptomatology productive of occupational and social 
impairment with deficiencies in most areas.  However, as 
explained below PTSD symptomatology starting as of the date 
of service connection in 1993 may be most appropriately 
described as mild.  Indeed, the veteran was on active 
military duty from July 31, 1997 to April 26, 1998.  Prior to 
the period of active duty, the veteran apparently worked at 
various jobs, such as photographer and lawn maintenance man, 
from 1988 to the date he went back on active duty.  The 
veteran has not worked full-time since he left active duty on 
April 26, 1998.  
After the period of active duty which ended on April 26, 
1998, the veteran underwent several VA and private 
examinations in the first few years immediately afterwards.  
Although December 1998 and March 2000 VA examiners assigned a 
GAF score of 70 for the veteran's PTSD, January and May 1999 
private evaluators assigned GAF scores of 55 and 50, 
respectively.  Moreover, July 2001 and September 2003 VA 
examiners assigned a GAF score of 50 for PTSD.  These GAF 
scores, as well as the veteran's lack of employment, supports 
the assignment of a 70 percent disability rating for PTSD 
from April 27, 1998 forward.

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's PTSD symptoms do not warrant 
the assignment of a rating in excess of 10 percent under the 
old or new criteria of Diagnostic Code 9411 prior to April 
27, 1998 because his PSD symptomatology may most aptly be 
described as mild.  

The veteran underwent three VA mental status examinations 
from January 1994 to April 1996.    Although the mental 
status examinations show that the veteran had anxious and 
depressed moods, these mental status examinations also reveal 
that the veteran's judgement and insight were good and that 
he was alert and oriented in all spheres.  He had good 
hygiene and was appropriately dressed.  His speech was 
coherent, and there was no evidence of a thought disorder.  
There was no evidence of symptoms such as suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  

The Board places great weight on that fact that the veteran 
was able to return to active duty on July 31, 1997, and that 
he served on active duty until April 26, 1998 without any in-
service psychiatric treatment or complaints.  The service 
medical records from the veteran's second period of active 
duty in fact reveal no complaints, findings, or diagnoses of 
a psychiatric disorder.

In short, the findings on mental status examinations, the 
veteran's ability to serve on active duty, and the lack of 
documented complaints, findings, and diagnoses of a 
psychiatric disorder in the service medical records from that 
second period of service demonstrate that his social and 
industrial impairment was no more than mild in severity under 
both the old and the new criteria prior to April 27, 1998.  
Thus, the currently assigned 10 percent rating will not be 
disturbed for that initial period.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has apparently considered 38 C.F.R. § 3.321(b)(1) in 
the veteran's case because that regulation was included in 
the August 2000 SOC.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
PTSD.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  While 
the veteran is currently unemployed, there is nothing in the 
evidence of record to indicate that the service-connected 
PTSD causes impairment with employment over and above that 
which is contemplated in the now assigned 70 percent 
schedular rating and previously assigned 10 percent schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  As discussed above, a 
disability rating at the 70 percent level reflects 
deficiencies in most areas, to include work.  The medical 
evidence does not demonstrate that the veteran's psychiatric 
disability is productive of more impairment or deficiency 
than the current 70 percent disability rating assigned 
effective from April 27, 1998 or than the 10 percent 
disability rating assigned prior to April 27, 1998.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD from April 
27, 1998 forward.  


ORDER

Entitlement to an effective date prior to May 4, 1993 for the 
grant of service connection for PTSD is denied.

An increased disability evaluation of 70 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


